Case 1:18-cv-03260-PKC-JO Document 106 Filed 10/29/20 Page 1 of 1 PageID #: 4397



 UNITED STATES DISTRICT COURT                                                   Civil Conference
 EASTERN DISTRICT OF NEW YORK                                                   Minute Order

 Before: James Orenstein                                                        Date:           10/29/2020
         U.S. Magistrate Judge                                                  Time:           10:30 a.m.

                                 Michael Grecco Prods., Inc. v. Alamy Inc., et al.
                                          18-CV-3260 (PKC) (JO)

 Type of Conference: Telephone

 Appearances: Plaintiff           Steven Cowley

                 Defendants       Nancy E. Wolff, Lindsay R. Edelstein

 Scheduling: The next pretrial conference will be held on November 24, 2020, at 10:30 a.m.

 Summary: As set forth on the record, I granted the motion to compel based on the defendants'
 failure to timely assert a privilege, resulting in a waiver. The defendants shall disclose the records at
 issue by November 5, 2020.

                                                                                     SO ORDERED

                                                                                            /s/
                                                                                     James Orenstein
                                                                                     U.S. Magistrate Judge
